Citation Nr: 1742708	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral lower extremity blood clots.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Griffin, Counsel







INTRODUCTION

The Veteran had active service from March 1962 to June 1966, including service aboard a U.S. Navy vessel that traversed the "brown water" of the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Cleveland, Ohio, Regional Office.  

Based on a review of the evidence of record and the Veteran's statements, the Board has recharacterized the service connection claim for a blood clot disability as a claim seeking service connection for a bilateral lower extremity blood clot disability, as reflected on the Title Page.  See DiLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension and bilateral lower extremity blood clots, maintaining the disabilities are related to herbicide exposure in service.  Although in this instance, the Veteran does not have the necessary training and expertise to provide a competent etiological opinion nor are the claimed disabilities among those presumptively associated with herbicide exposure, the evidence of record confirms that he was exposed to herbicides in service and service connection for the aforementioned disabilities may be established on a direct basis.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Additionally, the competent medical evidence of record suggests the Veteran likely has currently diagnosed hypertension and bilateral lower extremity blood clots, respectively.   Based on these facts, VA is required to remand the respective claims to afford the Veteran appropriate VA examinations and to obtain relevant etiological opinions.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The record suggests the Veteran receives regular VA hypertension and bilateral lower extremity blood clot treatment, but records dated since June 2017 have not been associated with the claims folder.  Additionally, aside from private treatment records submitted by the Veteran, the claims folder does not document sufficient attempts to obtain relevant and reasonably identified private treatment records since separation.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these records must be undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify all sources of private hypertension and lower extremity blood clot treatment, hospitalization or evaluation, since his separation from service to the present, including from private physicians F. Sprugin, M.D., and P. Menon, M.D.; and the private Hendricks Regional Hospital.   Then, undertake all necessary efforts to obtain any identified private treatment records.  All efforts to obtain these records should be documented.  

2.  Obtain all outstanding VA hypertension and lower extremity blood clot treatment or hospitalization records, dated June 2017 to the present.  

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA hypertension examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all hypertension pathology present, if any.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including conceded herbicide exposure.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefore, including but not limited to diabetes mellitus, type II.   

(D) is aggravated by service-connected disabilities or medication taken for those disabilities, including but not limited to diabetes mellitus, type, II.   

The provided examination report must reflect consideration of the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA lower extremity blood clot examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all right and left lower extremity blood pathology and residuals present, if any, specifically diagnosing or ruling out deep vein thrombosis.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including conceded herbicide exposure.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefore, including but not limited to diabetes mellitus, type II.   

(D) is aggravated by service-connected disabilities or medication taken for those disabilities, including but not limited to diabetes mellitus, type, II.   

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

5.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




